Case 2:19-cv-08614-GW-AFM Document 21 Filed 04/16/21 Page 1 of 2 Page ID #:2773



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT

   9                      CENTRAL DISTRICT OF CALIFORNIA

  10

  11    MORRAD M. GHONIM,                          Case No. 2:19-cv-08614-GW (AFM)
  12                       Petitioner,
                                                   ORDER ACCEPTING FINDINGS
  13          v.
                                                   AND RECOMMENDATIONS OF
  14    RAYMOND MADDEN, Warden,                    UNITED STATES MAGISTRATE
                                                   JUDGE
  15                       Respondent.
  16

  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
  18   file, the Report and Recommendation of United States Magistrate Judge, and the
  19   Amended Report and Recommendation (“Report”) which is identical to the original
  20   with the exception of a number of typographical corrections. Further, the Court has
  21   engaged in a de novo review of those portions of the Report to which objections have
  22   been made. Petitioner’s objections are overruled. With the following exception,
  23   Petitioner’s objections do not warrant discussion because they are properly addressed
  24   in the Report.
  25         With respect to his claim challenging the admission of Nisreen Alfaleh’s
  26   testimony, Petitioner argues that the Report addressed only some of Ms. Alfaleh’s
  27   testimony, but failed to consider all of the prejudicial evidence. Specifically,
  28   Petitioner points to Ms. Alfaleh’s testimony that Petitioner had engaged in infidelity,
Case 2:19-cv-08614-GW-AFM Document 21 Filed 04/16/21 Page 2 of 2 Page ID #:2774



   1   had threatened to hurt her if she thought about divorcing him, and had said he would
   2   enjoy throwing acid on her face. (ECF No. 19 at 3.)
   3         Contrary to Petitioner’s suggestion, the Report fully summarized the foregoing
   4   testimony. (See ECF No. 18 at 14-15, citing Reporter’s Transcript on Appeal at
   5   1628-1639.) In recommending that Petitioner’s claim be denied, the Report relied on
   6   the absence of clearly established federal law, pointing out that the Supreme Court
   7   has not clearly held that the admission of irrelevant or overtly prejudicial evidence
   8   constitutes a due process violation. (ECF No. 18 at 21, citing Holley v. Yarborough,
   9   568 F.3d 1091, 1101 (9th Cir. 2009).) Thus, the Report correctly concluded that
  10   habeas corpus relief is unavailable under the AEDPA. While the Report continued to
  11   analyze Petitioner’s claim under Ninth Circuit precedent and specifically addressed
  12   the relevance of Ms. Alfaleh’s testimony that Petitioner said it cost him $500 “then,”
  13   that analysis was unnecessary in light of the conclusion that the state court’s
  14   determination could be neither contrary to, nor an unreasonable application of,
  15   clearly established federal law. Because Petitioner cannot prevail on his claim, the
  16   Report’s failure to individually analyze each of the statements about which Petitioner
  17   objects is of no consequence.
  18         With the foregoing addition, the Court accepts the findings and
  19   recommendations of the Magistrate Judge. IT THEREFORE IS ORDERED that
  20   (1) the Amended Report and Recommendation of the Magistrate Judge is accepted
  21   and adopted; and (2) Judgment shall be entered denying the Petition and dismissing
  22   the action with prejudice.
  23

  24   DATED: April 16, 2021
  25

  26                                          ____________________________________
  27                                                    GEORGE H. WU
                                                UNITED STATES DISTRICT JUDGE
  28

                                                 2
